Citation Nr: 0922750	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
October 1987 with additional service with the Virginia 
National Guard from November 1987 to November 1998. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that there is an appeal pending at the RO on 
claims for service connection for right hip, right knee, and 
lumbar spine conditions.  As these issues have not yet been 
certified to the Board they remain pending at the RO, and no 
action is being taken by the Board at this time.  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1984 to 
October 1987.

2.  The Veteran did not serve during a period of war as 
defined by law.


CONCLUSION OF LAW

Entitlement to nonservice-connected pension is not warranted 
as a matter of law.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The Board notes that the Veteran did not receive 
preadjudication notice concerning his claim for pension.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here, 
there is no dispute as to the Veteran's dates of service, nor 
does he contend that he had additional active duty service.  
As the claim for pension is being denied as a matter of law, 
there is no prejudice to the Veteran by the lack of VCAA 
notice.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(that failure to comply with the VCAA is not prejudicial to 
the claimant if, based on the facts alleged, no entitlement 
exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Analysis

The Veteran claims that he should be entitled to receive 
nonservice connected pension because he would have deployed 
with the Virginia National Guard to Iraq, but was found to be 
nondeployable due to medical reasons.

In order to establish basic eligibility for VA pension 
benefits, a veteran must have had the requisite service.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3.  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a).

By statute, the term "period of war" currently means the 
Spanish-American War, the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  38 U.S.C.A. § 101(11) (West 2002).

A review of the record shows that the Veteran served on 
active duty from November 1984 to October 1987, with no prior 
service.  The Veteran's DD 214, notes only this period of 
service.  The Board notes that the Veteran's application for 
benefits indicates he was on active duty from May 11, 1984 to 
October 30, 1987 with National Guard service from November 
30, 1987 to November 29, 1998.  Under 38 U.S.C.A. § 101 (9) 
and 38 C.F.R. § 3.2 (e), the Vietnam Era began on February 
28, 1961, and ended on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period.  In 
all other cases, the Vietnam Era began on August 5, 1964, and 
ended on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 
(f).  The Persian Gulf War began on August 2, 1990 with an 
end date not yet established by Presidential proclamation or 
law.  

Based on statutory and regulatory law, the Veteran's active 
service was during peacetime, as he served during the time 
period between the Vietnam era and the Persian Gulf War.  
There is no provision of law establishing that non-active 
duty National Guard service during a period of war is 
qualifying for pension benefits.  Moreover, the fact that the 
Veteran's unit was deployed has no bearing on the case.  It 
is the Veteran's active duty status that controls here, not 
the status of others in his unit.  As the Veteran did not 
serve 90 days or more of active duty during a period of war, 
he does not have any qualifying wartime service.  Thus, the 
Veteran does not meet the basic eligibility requirements for 
VA non-service connected pension benefits.  In this case, the 
law is dispositive.  Accordingly, the claim for entitlement 
to pension must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


